Citation Nr: 1513814	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  14-10 743A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	James P. Coletta, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The Veteran served on active duty from March 1973 to April 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connection for bilateral knee disabilities and for hearing loss.  The case was later transferred to the Pittsburgh, Pennsylvania RO.  

In May 2013, the Veteran appeared at a personal hearing at the RO.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, received in April 2014, the Veteran requested that he be scheduled for a hearing before the Board sitting at the RO (Travel Board hearing).  In a February 2015 statement, the Veteran's attorney also indicated that the Veteran desired a Travel Board hearing.  

As the Veteran has requested a Travel Board hearing, the case must be remanded to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).  

Accordingly, this case is REMANDED for the following action:  

Schedule the Veteran for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




